CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A No. 33-58248 and 811-7502) of our report dated July 27, 2016 on the financial statements and financial highlights of Dreyfus Emerging Markets Fund (the sole series comprising Dreyfus International Funds, Inc.) (the “Fund”) included in the Fund’s annual report for the fiscal year ended May 31, 2016. /s/
